WILLIAMS, Associate Justice.
The Court of Civil Appeals for the Fourth District has certified for decision this question: “Is interest recoverable as a part of the damages under the provisions of article *644528, Revised Statutes of Texas, from the date of the death or injury of an animal, .or is the measure of damages the value of the animal or amount of damages without interest ?”
We answer that interest is not recoverable. (St. Louis Southwestern Railway Company v. Chambliss, this day decided.)